Determination of respondent, dated August 25, 2005, based on a trial officer’s determination that the evidence substantiated charges against petitioner and warranted dismissal from employment, unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Paul G. Feinman, J.], entered March 22, 2006), dismissed, without costs.
Petitioner’s challenges to the credibility determinations of the trial officer are unavailing since, in an article 78 proceeding, the reviewing court may not weigh the evidence, choose between conflicting proof, or substitute its assessment of the evidence or witness credibility for that of the administrative factfinder (Matter of Edwards v Safir, 282 AD2d 287 [2001]).
The penalty imposed does not shock our sense of fairness or constitute an abuse of discretion as a matter of law (Matter of Featherstone v Franco, 95 NY2d 550 [2000]), and we have no discretionary authority or interest of justice jurisdiction to otherwise review it (Matter of Rutkunas v Stout, 8 NY3d 897 [2007]). Concur—Mazzarelli J.P., Sullivan, Sweeny, Catterson and McGuire, JJ.